Citation Nr: 1518823	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In July 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A July 2010 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for peripheral neuropathy of the lower extremities, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been secured.  All appropriate development to obtain the Veteran's private treatment records pertinent to the issue on appeal has been completed.  In various statements, the Veteran indicated records of private treatment could be relevant to the claim on appeal, but that attempts to obtain them were unsuccessful.  In a November 2013 letter, the RO requested the Veteran to identify his treatment providers and provide authorization for the RO to obtain records of such treatment.  The letter noted a decision would be made after 15 days if he did not respond.  The letter was not returned as undeliverable, and he did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  The Board finds all necessary development to secure any outstanding private treatment records has been performed.  The Veteran has not identified any additional records that could be used to support his claim. 

The Veteran was not afforded a VA examination for his peripheral neuropathy claim.  The Board notes the Veteran indicated at the July 2014 Board hearing that he had undergone VA examinations in relation to his claim, but the record indicates he was not provided examinations through the Compensation and Pension service.  (His VA treatment records show he was provided multiple VA neurological consultations as part of his ongoing medical care.)  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower extremities, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

In this case, the Veteran's lower extremity complaints of burning and numbness have been thoroughly evaluated and treated by VA medical providers with documented diagnostic testing, including a CT scan of the head and EMG and NCV testing.  A September 2011 neurology note specifically found that EMG results were negative for generalized peripheral neuropathy.  Although the Veteran reports experiencing lower extremity pain and numbness which may suggest a persistent or recurrent symptom of a disability, VA medical evaluation and diagnostic testing have already sought to diagnose the cause of these symptoms and found no objective abnormalities or diagnoses of peripheral neuropathy.  The VA medical records indicate only one potential cause of the complaints: B12 deficiency.  To the extent it is present, the Veteran's B12 deficiency is not a service-connected disability, and no claim asserting entitlement to service connection for B12 deficiency is currently before the Board or otherwise pending before VA.  The Board finds that the competent medical evidence already of record, attempting to evaluate and diagnose the Veteran's bilateral lower extremity complaints, is sufficient to determine that the Veteran does not have peripheral neuropathy.  To any extent that the neuropathy due to B12 deficiency may be indicated by the evidence, even assuming that such could be construed as a manner of "peripheral neuropathy" the evidence already of record is sufficient to determine that no basis for an award of service connection is presented as there is no contention or indication in this case suggesting that the Veteran's B12 deficiency may be linked to his military service.  The Veteran's claim on appeal features his assertion that herbicide exposure during service caused peripheral neuropathy that persists to the present time, and the evidence already of record is sufficient for a determination that the Veteran does not have peripheral neuropathy from herbicide exposure or otherwise due to service.  Consequently, the criteria of McLendon are not met, and an examination (to secure a nexus opinion) is not warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate a claim for service connection, on a direct and presumptive basis, and the evidence necessary to substantiate his claim.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to certain herbicides, including Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran is presumably exposed to Agent Orange under 38 C.F.R. § 3.307, there is a presumption of service connection for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Effective for claims pending on September 6, 2013, as here, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.  

Because the RO in the October 2013 supplemental statement of the case considered the veteran's claim of service connection in light of the aforementioned amendments, there is no prejudice to him in deciding this claim.  In any event, the amended regulatory provisions are more favorable to his claim (peripheral neuropathy no longer needs to be either transient, appear within weeks or months of exposure, or resolve within two years).  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

At the outset, the Board acknowledges that the Veteran served in combat in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002).  He is presumed to have been exposed to herbicides, including Agent Orange.  As set forth above, there are several potential theories of entitlement for consideration.

The initial question, however, is whether there is evidence of current disability.

The Veteran's service treatment records show no suggestion of any distress or complaints related to peripheral neuropathy of the lower extremities.  The Veteran's July 1968 report of medical history submitted as part of his separation examination shows he indicated he had experienced swollen or painful joints and skin diseases, but had not experienced foot trouble.  The July 1968 separation examination report indicates his feet, lower extremities, and skin were clinically evaluated as normal.  A neurologic exam was also normal.

A June 2005 VA treatment note indicates the Veteran reported back pain radiating down his right leg with tingling sensations in his right great toe.  A neurologic exam was normal.  Back pain with radicular symptoms was assessed.  His lower extremities were evaluated as normal in October 2005, February 2007, September 2008, and December 2009.  October 2005, February 2007, September 2008, and December 2009 neurologic exams were also normal.

The Veteran filed a claim of service connection for peripheral neuropathy of the lower extremities due to Agent Orange exposure in July 2010.

In an August 2010 statement, the Veteran reported his feet began to burn shortly after he left active service.  He said he sought treatment from his doctor, who was unable to diagnose the condition and opined it may have been related to the amount of standing he did working as a barber.  He said the burning continued and he sought treatment from another doctor, who also could not provide a diagnosis.  He said he retired in 2001, hoping that being off his feet would remedy his discomfort, but the burning sensation did not go away.  

A November 2010 VA primary care note indicates the Veteran complained of burning and numbness in his feet with a sensation that his feet were stuck to the floor.  On evaluation, his lower extremities were evaluated as normal.  A neurologic exam was normal.  Neuropathy was assessed.  A CT scan of the head was ordered, and a consultation for a neurological evaluation was considered.  A January 2011 note indicates a CT scan of the head was normal, and a neurology consultation was sought.  A March 2011 VA neurology consultation note indicates the Veteran complained of burning in his feet and a feeling of being stuck to the floor while walking.  Exposure to Agent Orange was noted.  Dysesthesias, r/o neuropathy was diagnosed.  A nerve conduction velocity (NCV) study was to be performed to rule out neuropathy.  A March 2011 neurology consultation note indicates NCV and EMG studies were performed in March 2011, but the results were not provided.  A June 2011 note indicates he continued to complain of altered sensations in his feet.  Peripheral nerve disease was assessed.  The NCV was noted to have been performed, but the results were not provided.  An August 2011 VA neurology outpatient note notes the Veteran complained of a burning sensation in the soles of his feet.  He was noted to have been exposed to Agent Orange in Vietnam.  The note indicates the consultation was requested because a prior neurological examination and NCV were normal and because the Veteran requested a second opinion.  Peripheral neuropathy likely secondary to a B12 deficiency was assessed.  The physician noted significant vibratory loss in the lower extremities was found on examination.  An EMG study was ordered.  A September 2011 VA neurology consultation note indicates NCS and EMG studies were normal.  The EMG was specifically noted to be negative for generalized peripheral neuropathy.  

In his October 2011 notice of disagreement, the Veteran asserted he experiences a sensation of burning in his feet continuously.  He reported he had experienced such symptoms since his return from Vietnam.  He noted results of blood work from October 2011 showed he was pre-diabetic.  An attached VA blood test results sheet indicate his blood sugar was borderline.  The Board notes the Veteran is not service connected for diabetes, and a theory of secondary service connection has not been raised. 

An August 2012 VA primary care note shows he was assessed with peripheral neuropathy.  The results of the prior neurological consultations were not noted.  A September 2013 primary care note shows the Veteran complained of numbness and tingling on the bottom of his feet.  The physician noted a 2011 EMG and NCV were normal.  Leg tingling was assessed.

In his August 2013 substantive appeal, the Veteran reported he has experienced the pain in his feet since his discharge from service.  

At the July 2014 Board hearing, the Veteran testified he had a sensation of burning in his feet.  He said the sensation has traveled to his hips and hand.  He said he could have had such sensations with a year of leaving Vietnam and not realized what was happening.  The Veteran acknowledged VA treatment providers had not diagnosed peripheral neuropathy based on medical studies.  The Veteran's spouse seemingly speculated the burning sensation could be related to a groin injury the Veteran asserted he sustained in Vietnam.  

The Board finds that the evidence of record does not support a finding of service connection for peripheral neuropathy of the lower extremities.  

A review of the Veteran's post-service treatment records does not show he was diagnosed with peripheral neuropathy of the lower extremities based on medical testing, including multiple EMG and NCV studies.  VA treatment records show he has been assessed with peripheral neuropathy and that such has been linked to B12 deficiency, but such diagnoses were not confirmed by EMG and NCV testing.  In fact, EMG results were specifically noted to be negative for generalized peripheral neuropathy.  As such, the assessments of peripheral neuropathy, unconfirmed by diagnostic testing, are of limited probative value.  

In this regard, the Board notes that pain and numbness alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  It does not appear that any medical evidence during the pendency of this claim diagnosed any underlying disability of the lower extremities, and the EMG results clearly found no generalized peripheral neuropathy.  Accordingly, the Board is unable to find that a current peripheral neuropathy disability exists for which service connection may be granted in this case.

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran has not submitted any competent medical evidence showing that he has had peripheral neuropathy of the lower extremities confirmed by diagnostic testing at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The Board has considered the Veteran's and his spouse's reports of him having peripheral neuropathy.  The Veteran is competent to report the symptoms he experiences.  However, as laypersons, he and his wife are not competent to establish that he has peripheral neuropathy by their own opinions, as diagnosing peripheral neuropathy requires medical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


